Case 2:20-cv-05666-JVS-DFM Document 10 Filed 12/17/20 Page 1 of 4 Page ID #:369




                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              WESTERN DIVISION



  ROGER DOUGLAS,                              Case No. CV 20-05666-JVS (DFM)

           Petitioner,                        ORDER SUMMARILY DISMISSING
                                              PETITION
               v.

  R.C. JOHNSON,

           Respondent.



                                   BACKGROUND
       On June 25, 2020, Roger Douglas (“Petitioner”), a state prisoner
 proceeding pro se, filed a Petition for Writ of Habeas Corpus under 28 U.S.C.
 § 2254. See Dkt. 1 (“Petition”). Petitioner challenged his 2016 conviction and
 resulting sentence of 39 years to life in prison. See id. at 2. The Petition raised
 the following grounds for relief: (1) ineffective assistance of trial counsel; (2)
 ineffective assistance of habeas counsel; (3) the trial court erred by admitting
 two post-incident statements; and (4) the trial court erred in denying
 Petitioner’s motion under People v. Romero, 13 Cal. 4th 497 (1996). See
 Petition at 5-9. Petitioner acknowledged that Grounds One and Two were not
 presented to the California Supreme Court. See id. at 5-6.
       On July 6, 2020, the Court ordered Petitioner to show cause in writing
 why the Petition should not be dismissed without prejudice for failure to
Case 2:20-cv-05666-JVS-DFM Document 10 Filed 12/17/20 Page 2 of 4 Page ID #:370




 exhaust state remedies. See Dkt. 4 at 3. In the alternative, the Court directed
 Petitioner that he could request voluntarily dismissal of the unexhausted
 claims (Grounds One and Two), file a motion for a stay under Rhines v.
 Weber, 544 U.S. 269 (2005), or voluntarily dismiss the entire Petition without
 prejudice. See Dkt. 4.
       On July 21, 2020, Petitioner requested a voluntary dismissal of his
 unexhausted claims and an opportunity to file stay motion under Rhines. See
 Dkt. 6. The Court interpreted this conflicting request as a request for a stay
 under Rhines (rather than a dismissal of his unexhausted claims) and ordered
 Petitioner to explain how he met the requirements for a Rhines stay. See Dkt.
 7. When Petitioner did not timely respond, the Court issued an order to show
 cause, ordering him to explain why the Petition should not be dismissed as
 mixed and for failure to prosecute. See Dkt. 9. The Court’s deadline for a
 response to the order to show cause has passed without any filing from
 Petitioner.
                                    DISCUSSION
       Under 28 U.S.C. § 2254(b), habeas relief may not be granted unless a
 petitioner has exhausted the remedies available in state court. Exhaustion
 requires that the petitioner’s contentions were fairly presented to the state
 courts, see Ybarra v. McDaniel, 656 F.3d 984, 991 (9th Cir. 2011), and
 disposed of on the merits by the highest court of the state, see Greene v.
 Lambert, 288 F.3d 1081, 1086 (9th Cir. 2002). A claim has not been fairly
 presented unless the prisoner has described in the state court proceedings both
 the operative facts and the federal legal theory on which his claim is based. See
 Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (per curiam). As a matter of
 comity, a federal court will not entertain a habeas petition unless the petitioner
 has exhausted the available state judicial remedies on every ground presented
 in it. See Rose v. Lundy, 455 U.S. 509, 518-19 (1982).


                                          2
Case 2:20-cv-05666-JVS-DFM Document 10 Filed 12/17/20 Page 3 of 4 Page ID #:371




       A federal court may raise a habeas petitioner’s failure to exhaust state
 remedies sua sponte. See Stone v. City and Cnty. of S.F., 968 F.2d 850, 855-56
 (9th Cir. 1992) (as amended). Petitioner has the burden of demonstrating he
 has exhausted available state remedies. See Williams v. Craven, 460 F.2d
 1253, 1254 (9th Cir. 1972) (per curiam). He has failed to meet this burden. He
 acknowledges that Grounds One and Two are unexhausted. See Petition at 5-
 6. The Petition is thus subject to dismissal. See Coleman v. Thompson, 501
 U.S. 722, 731 (1991) (explaining that “state prisoner’s federal habeas petition
 should be dismissed if the prisoner has not exhausted available state remedies
 as to any of his federal claims”).
       Furthermore, Petitioner has failed to respond to this Court’s orders. This
 is a failure to prosecute and a second reason for dismissal. See Link v. Wabash
 R.R., 370 U.S. 626, 629-30 (1962); Fed. R. Civ. P. 41(b); Carey v. King, 856
 F.2d 1439 (9th Cir. 1988) (setting out factors relevant to deciding whether to
 dismiss action for failure to prosecute, which weigh against Petitioner).
                                      CONCLUSION
       Rule 4 of the Rules Governing Section 2254 Cases in the U.S. District
 Courts provides that a habeas corpus petition “must” be summarily dismissed
 “[i]f it plainly appears from the petition and any attached exhibits that the
 petitioner is not entitled to relief in the district court.” Here, Petitioner is not
 entitled to the relief he seeks because his claims are mixed and he has failed to
 prosecute them. Because reasonable jurists could not disagree with this
 disposition, the Court will deny a certificate of appealability.




                                            3
Case 2:20-cv-05666-JVS-DFM Document 10 Filed 12/17/20 Page 4 of 4 Page ID #:372




       The Petition is DISMISSED without prejudice. A certificate of
 appealability will not issue. The Court finds that jurists of reason would agree
 that the Petition is unexhausted. See Slack v. McDaniel, 529 U.S. 473, 484
 (2000).



  Date: December 17, 2020                    ___________________________
                                             JAMES V. SELNA
                                             United States District Judge

  Presented by:


  ___________________________
  DOUGLAS F. McCORMICK
  United States Magistrate Judge




                                         4
